DETAILED ACTION
	This is in response to the application filed on March 30th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US 2020/0217666 A1.


determining a spatial distribution of devices in a three dimensional physical environment (determine sensor location in 3D environment – abstract and paragraph 12, plurality of sensors – paragraph 61);
determining a polling frequency for each of the devices (sensors acquire data at different rates, determine device frequency – paragraphs 69 and 72);
receiving data generated by the devices (receive sensor readings – abstract, paragraph 12);
evaluating the data (process data using computing system – paragraphs 67, 70 and Fig. 1); and
assigning a trust score to the data (assign confidence level –paragraphs 164-167 and 282).

Regarding claim 2, Zhang discloses the one or more devices comprises a sensor that is operable to sense and report on, a physical attribute of the three dimensional environment (sensors record environment – abstract, paragraphs 12, 61 and 262).

Regarding claim 3, Zhang discloses determining a distance between each device and a particular point or area in the three dimensional environment (determine sensor location – abstract, paragraph 12; mapping the environment includes determining distances – see paragraphs 111, 279 and 287-288).



Regarding claim 10, Zhang discloses polling the devices at the polling frequency (receive data at the polling frequency – paragraphs 69, 72; also see paragraphs 193-197).

Regarding claim 11, it is a non-transitory storage medium that corresponds to the method of claim 1, therefore it is rejected for the same reasons.

Regarding claims 12-13 and 20, they are also non-transitory medium claims that correspond to the method of claims 2-3 and 10 respectively; therefore they are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen et al. US 2018/0283913 A1.


Zhang does not explicitly disclose the polling frequency is determined in part by applying a Fourier transform to a portion of the ensemble table but this is taught by Chen as capturing sensor data and using Fourier Transform tables (paragraphs 51 and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the Fourier transform taught by Chen for the purpose of calibration.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result (e.g. Chen teaches Fourier is a well-known calibration formula – see paragraph 9).

Regarding claim 5, Zhang discloses the ensemble table includes, for one or more devices, a set of readings taken by that device for each of a plurality of different times (data includes time-based data – paragraph 168, so that it can be time-aligned – paragraph 136).

Regarding claims 14-15, they correspond to claims 4-5 and so they are rejected for the same reasons given above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lansey et al. US 2020/0003652 A1.

Regarding claims 6 and 16, Zhang discloses determining an optimal device count based on the polling frequency (perform optimization – paragraph 67, based on the frequency of the devices – paragraphs 89-96).
Zhang does not explicitly disclose and based on a distance array that includes information about the spatial distribution of the devices but this is taught by Lansey as optimizing the spatial distribution of sensors as well as temporally (see paragraphs 73-74 which teach optimal solution considering polling times and spatial location).  It would have been .

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claims 7 and 17, Zhang discloses assignment of a trust score comprises applying one or more measures to the data … and applying the trust score to the data (paragraphs 164-167).
Zhang does not explicitly disclose generating a value for the trust score between 0 and 1.  But this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Zhang teaches a “level” of confidence such as “low” or “high” (see paragraph 164) as well as a confidence “metric” (paragraph 166).  One of ordinary skill in the art would have easily recognized that these terms could correspond to numerical values such as 0 for low and 1 for high.  

Regarding claims 8 and 18, Zhang discloses the measures comprise any one or more of: a 3 sigma check; a polling frequency check; and a device count check (Zhang discloses at least a polling frequency check by teaching that confidence is based on density of points – paragraph .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takagi et al. US 2021/0258258 A1.

Regarding claims 9 and 19, Zhang does not explicitly disclose issuing a notification … if the polling frequency is determined to be excessive (claim 9); or if the polling frequency is determined to fall below an optimum frequency (claim 19).  But this is taught by Takagi (paragraphs 50-51 and 97, 102) as a determining optimal polling frequency and sending instructions (i.e. a notification) when the frequency needs to be changed (e.g. because it’s overloading the server which is an example of “excessive”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the polling frequency optimization taught by Takagi.  Takagi teaches this reduces data volume and improves network congestion (paragraphs 8 and 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/

(571) 270-1975